
EXHIBIT 10.2
 

 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO RULE 24B-2 AND
ARE SUBJECT TO A CONFIDENTIAL TREATMENT REQUEST.  COPIES OF THIS EXHIBIT
CONTAINING THE OMITTED INFORMATION HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.  THE OMITTED PORTIONS OF THIS DOCUMENT ARE
MARKED WITH A [***].
Amendment #1 to the
Letter of Intent


Incorporating the terms and conditions of the Letter of Intent Agreement,
effective as of June 14, 2010 (hereinafter collectively referred to as the
"Agreement"), made by and between Novartis Vaccines and Diagnostics Inc.
("Novartis V&D") and Accelr8 Technology Corporation ("Accelr8"), the Agreement
is amended, effective as of November 10, 2010, as set forth herein.


NOW THEREFORE, in consideration of the mutual promises contained herein, the
parties agree to amend the Agreement as follows:


 
•
Clause 1.  Amended to extend terms of the LOI for the Parties to continue good
faith negotiations with the intent to agree on business terms for a formal
business relationship and definitive agreement by an additional 220 days post
initial date of end of good faith agreements.  For the avoidance of doubt, the
additional 220 days will extend the period of good faith negotiations until Jun
30, 2011.

 
 
•
 Clause 3.  Amended to execute the option in LOI extension of Exclusive Licence
Period for three (3) additional thirty (30) day periods at a cost of  [***] (USD
[***]) per period, for a total payment by Novartis of $[***].  For the avoidance
of doubt, the period of exclusivity will extend from January 13, 2011 through
April 13, 2011.

 
 
•
Novartis Diagnostics shall have the right to extend the Exclusive License Period
for an additional 78 Days, payable at cost of [***] (USD $[***]) per thirty
days.



Capitalized terms in this Amendment # 1 shall have the same meaning as set forth
in the Agreement.  All of the other terms and conditions of the Agreement shall
continue in full force and effect.  This Amendment # 1, together with the
Agreement, constitutes the entire agreement between the parties hereto regarding
the subject matter hereof and supersedes any prior and/or contemporaneous
agreement(s), understanding(s) and/or negotiations(s).


IN WITNESS WHEREOF, the parties hereto hereby execute this Amendment # 1 as of
the date set forth above.
 
 

Novartis Vaccines and Diagnostics, Inc.    Accelr8 Technology Corporation      
By: 
 
By: 
(Signature)   (Signature)
Name:
 
Name: 
     
Title: 
 
Title:
      Date:    Date: 

                                                               
           
 

Accelr8 Technology Corporation   NOVARTIS V&D  CIT201011051546   Page 1 of 1 

 
 
                                                          
                                                             

